DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 38 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 38 recites the limitation "the broadband blue solid state excitation source”. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 29-33, 39-40, 46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hussell et al. (US 2013/0069089).
Regarding claim 29, Hussell et al. disclose a full spectrum white light emitting device (paragraphs 6-7) comprising photoluminescence material with a peak emission wavelength from 490nm-680 nm (wavelength conversion material; in this case, yellow phosphor YAG or red phosphor; yellow and red phosphor wavelength are in the range of 490-680nm; paragraphs 7 & 77- 78) and a broadband solid state excitation source (Blue LEDs; paragraph 10) that generates broadband excitation light with a dominant wavelength from 420-480 nm (blue LEDs have dominant wavelength from 420-480nm) and a FWHM of at least 30nm (see paragraph 6) and wherein the device has a lumen efficacy of at least 224 lm/Wopt (paragraph 12 & Abstract) .
 Regarding claim 30, Hussell et al. disclose that the device generates white light with a color temperature from 2500 K to 3800K and has a LE of at least 224 lm/Wopt (Paragraph 13).
 Regarding claim 31, Hussell et al. disclose that the device generates white light with a color temperature from 4000 K to 5000K and has a LE of at least 256 lm/Wopt (Paragraph 11).
 Regarding claim 32, Hussell et al. disclose that the device generates white light with a color temperature of at least 6500K and has a LE of at least 305 lm/Wopt (paragraph 13).
 Regarding claim 33, Hussell et al. disclose that the broadband excitation light has a FWHM from 30 nm to 50 nm, from 35 nm to 50 nm, from 40 nm to 50 nm, or from 45 nm to 50 nm (Paragraph 6).

 Regarding claim 40, Hussell et al. disclose that the device generates white light with a CRI Ra of at least 80 (paragraph 86).
 Regarding claim 46, Hussell et al. disclose that the device is one of a surface mountable device, chip on board, and packaged light emitting device (Fig 1a-1B; paragraph 35).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 41-45 are rejected under 35 U.S.C. 103 as being unpatentable over Hussell et al.as applied to claim 29.
Regarding claims 41-42, Hussell et al. fail to disclose Ra value of at least 95 or 97, but explicitly disclose that the CRI Ra for the lighting device has minimum value of 90 (paragraph 86).
. MPEP 2144.05 II A  
Regarding claims 43-45, Hussell et al. fail to disclose that the device white light with CRI R1 to CRI R15 value at least 91, or at least 89. or at least 70.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to set CRI R1 to CRI R15 of at least 91 or 89 or 70, since it has been held that discovering an optimum value of a result, effective variable involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980). 
Claims 34-37 are rejected under 35 U.S.C. 103 as being unpatentable over Hussell et al.  as applied to claim 29 above, and further in view of OEPTS et al. (US  2016/0161067).
 Regarding claims 34-37, Hussell et al. fail to disclose that the broadband excitation light is composed of multiple narrow band blue emissions having different wavelengths.
However, in the same field of white light emitting devices, OEPTS et al. teaches producing white light by using broadband excitation light, which comprises more short wavelength emitters such as blue and deep blue emitter to excite wavelength converting materials (see Abstract), wherein a minimum wavelength difference between narrowband blue light emissions is at least 5nm or at least 10nm.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to have multiple narrow band blue emissions having .
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Hussell et al.  as applied to claim 29 above, and further in view of Lee et al. (US 9,490,391). 
Regarding claim 38, Hussell et al. disclose all the limitations of claim 39, except for the broadband blue solid-state excitation source comprises a solid-state light source having multiple different quantum wells.
However, in the field of solid-state emitters, Lee et al. disclose that semiconductor light emitting device having multiple quantum wells provide a semiconductor light source having high luminous efficiency by preventing degradation of active layer and increasing efficiency in injecting holes and electrons into the active layer (lines 34-58 of column 1).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to have solid state light source with multiple different quantum wells, as taught by Lee et al. so as to have high luminous efficiency.
   Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karabi Guharay whose telephone number is 571-272-2452. The examiner can normally be reached on Monday-Friday 9:00AM-5:30 PM.
Any attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Karabi Guharay/
Primary Examiner, Art Unit 2875